Citation Nr: 0533821	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of both feet.  

2.  Entitlement to service connection for a cerebrovascular 
accident (CVA or stroke), claimed as secondary to a cold 
injury to both feet.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a cold injury to both feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO denied service connection for cold 
weather injuries to the feet and for stroke and hypertension.    

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.  

The issues of service connection for hypertension and 
CVA/stroke, claimed as secondary to the residuals of a cold 
injury to both feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record establishes that the 
veteran has residuals of a cold injury (frostbite) to both 
feet, which, at least as likely as not, resulted from 
exposure to cold weather during service.




CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a cold injury to 
both of the veteran's feet was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with a duty-to-assist 
letter in April 2002, prior to the initial unfavorable 
rating.  Therefore, there was no defect with respect to the 
timing of the duty-to-assist letter.  Moreover, as the 
benefit sought on appeal is granted, no further assistance in 
developing the facts pertinent to his claim of service 
connection for a cold injury is required.  

II.  Service Connection

The veteran seeks service connection for the residuals of a 
cold injury to both feet during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that while in Baumholder, Germany during 
service, he received a cold injury to both feet during 28 
days of maneuvers.  The veteran asserts that he was not 
allowed to go on sick call during that time.  

Service medical records are negative for any complaints, 
findings or diagnosis of a cold injury, or other disability, 
with regard to the feet.  

However, the veteran did submit a lay statement from a fellow 
serviceman, who claims to have served along side the veteran 
at the time he sustained the cold injury.  This witness 
reported that during Operation "Big Lift" in Germany, the 
veteran's feet froze, swelled, and changed colors from pink 
to black.  The witness also noted that the veteran was 
allowed to go on sick call during that time.  Finally, the 
witness/fellow serviceman also reportedly worked with the 
veteran after service in a civilian job for approximately 25 
years and noted that the veteran continued to complain of 
foot trouble during that time.  

The veteran's DD Form 214 reflects that he had foreign 
service in Europe.

The veteran's feet were examined by VA in August 2001.  At 
that time the feet revealed a pale color.  Skin was intact 
with no callus or ulceration and there was no pedal edema.  
However, the feet were notably cool, especially the toes.  
His DP and PT pulses were 2+ bilaterally; he had decreased 
touch sensation.  The assessment was cold injury to the feet.  
The examiner noted that the veteran's history and examination 
were entirely consistent with cold injury to the lower 
extremities while on active duty.

At a July 2002 VA examination, the veteran again reported 
that he sustained frostbite to both feet during service in 
Germany and that the tops of his feet turned black and that 
his skin peeled off over a period of about three months.  He 
also reported subsequent burning and stinging in both feet.  
On examination of the feet, the veteran had a brownish 
discoloration of the dorsum of both feet.  He had adequate 
hair growth on both feet and his dorsal pedal pulses were 
present and symmetrical.  He had some minimal to mild 
predominantly sensory impairment in both feet including his 
toes and about 1/2 of the foot to light touch.  Vibration and 
pinprick seemed normal.  Proprioception was normal.  Tendon 
reflexes were present, though right sided reflexes were 
slightly more active than left sided reflexes.  There was no 
Babinski sign.  The examiner concluded that, although there 
was no documentation of frostbite or cold injury in the 
veteran's service medical records, the examination 
demonstrated a mild to minimal light touch abnormality in the 
distal portions of both feet that was consistent with a 
sensory change secondary to frostbite, as well as many other 
etiologies.  The examiner noted that this [symptomatology] 
was most commonly related to diabetes; however, this veteran 
did not have a diagnosis of diabetes.  Thus, the examiner 
concluded that it was at least as likely as not that the 
veteran's sensory findings in the feet were related to 
frostbite even though there was no clear evidence that the 
veteran ever sustained frostbite.  

At his personal hearing before the undersigned Veterans Law 
Judge in July 2005, the veteran testified that he sustained a 
cold injury to both feet during service in February 1963 in 
Germany.  The veteran testified that he served in Baumholder, 
in the mountains of Germany, and his feet got wet through the 
foot gear.  The veteran testified that his feet became 
swollen, wrinkled, discolored and painful.  He was not given 
an opportunity to seek treatment at that time.  The veteran 
testified that he has had problems with his feet since that 
time.  Finally, the veteran testified that his feet were 
never exposed to extreme cold after service.  

In sum, the medical evidence in this case shows a current 
diagnosis of a foot abnormality which is consistent with cold 
injury residuals.  Although the veteran's service medical 
records do not show treatment in service for cold injury, the 
veteran has testified that he was unable to seek treatment at 
the time of the frostbite in Germany in 1963.  Furthermore, 
the veteran has supplied a lay statement from a fellow 
serviceman who witnessed the veteran's symptoms of cold 
injury during service, such as swelling, black feet and 
complaints of foot pain.  The fellow service-man also 
indicated that he worked with the veteran in a civilian job 
after service for 25 years after service and noted continuity 
of symptomatology during that time.  

It is well-established that veteran and lay persons who are 
not medical experts are not competent to express 
authoritative opinions on the issue of causation or medical 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, 
veteran's and other laypersons are competent to testify as to 
symptoms, such as pain, swelling and discoloration.  Neither 
the veteran nor the fellow serviceman testified about the 
diagnosis nor the etiology of his current cold injury 
residuals.  Rather, they testified/reported as to factual 
matters of which they had first-hand knowledge: swelling and 
discoloration of the veteran's feet.  The veteran and the 
fellow serviceman are competent to provide such 
testimony/statements.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (holding that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witness's personal knowledge); 
Espiritu, 2 Vet. App. at 494 (holding that a lay witness can 
provide an "eye-witness" account of the appellant's visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).

In this case, the veteran's fellow serviceman has provided 
lay evidence which both corroborates the veteran's assertions 
regarding symptoms of pain, swelling and black feet during 
service, and which is consistent with the medical opinions of 
record.  There is no evidence or opinion to the contrary, and 
there is no indication that the veteran suffered a cold 
injury at any other time before, or after service.  

In sum, the Board finds that the evidence is in relative 
equipoise, and therefore resolves any remaining doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).  Therefore, the Board finds that the evidence is 
sufficient to grant entitlement to service connection for the 
veteran's cold injury residuals of both feet.  


ORDER

Service connection for cold injury residuals of both feet is 
granted.  




REMAND

The veteran asserts that service connection is warranted for 
hypertension and CVA secondary to cold injury residuals of 
both feet.  

In light of the grant of service connection for cold injury 
residuals of both feet, additional development is necessary 
with regard to the veteran's claims of secondary service 
connection to avoid any possible prejudice to the veteran.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§§  1110, 1131, refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. §§  1110, 1131 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO/AMC must consider whether 
the veteran's hypertension disability and/or CVA disability 
has been aggravated by his service-connected cold injury 
residuals, and, if so, the level of disability attributable 
to aggravation must be determined.  In order to determine 
these questions, the Board finds that a VA examination is 
necessary.  In addition, and in light of the granting of the 
veteran's claim of service connection for cold injury 
residuals, the examiner should also address the issue of 
service connection for hypertension and CVA/stroke on a 
direct basis.  That is, the examiner should review the record 
in its entirety, and opine as to whether it is at least as 
likely as not that the veteran has a current hypertension 
disability and/or a current CVA disability that was incurred 
in or aggravated by service.  

Accordingly, the case is REMNADED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension and/or CVA/stroke or any 
residuals therefrom.  After obtaining any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded VA 
examinations to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected cold injury 
residuals well as his hypertension and 
CVA/stroke disorders.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file should be 
made available to the examiner(s) prior 
to the examination(s).  The examiner(s) 
should be asked to provide specific 
comments as to any relationship between 
the veteran's service-connected cold 
injury residuals and any current 
hypertension and/or CVA/stroke 
disability.  The appropriate examiner 
should also indicate if the veteran's 
service-connected cold injury residuals 
aggravates any current hypertension 
and/or CVA/stroke disorder, and, if so, 
what level of disability is attributable 
to aggravation. All medical opinions must 
be accompanied by a complete rationale 
based on sound medical principles.  

3.  The RO/AMC should readjudicate the 
veteran's claims for entitlement to 
service connection for hypertension and 
CVA/stroke.  The RO should specifically 
consider whether the veteran has a 
hypertension disorder and/or CVA/stroke 
disorder that is/are aggravated by the 
service-connected cold injury residuals, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


